NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2183-15T2

KIMBERLY LANZANA,

        Plaintiff-Respondent,

v.

STEPHAN DEBELLE DUPLAN,

     Defendant-Appellant.
___________________________________

              Submitted February 28, 2017 – Decided March 29, 2017

              Before Judges Ostrer and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Bergen
              County, Docket No. FD-02-1239-13.

              Sosis Law, LLC, attorneys for                appellant
              (William N. Sosis, on the briefs).

              Laufer, Dalena, Cadicina, Jensen, & Boyd, LLC,
              attorneys for respondent (Mario N. Delmonaco,
              of counsel and on the brief).

PER CURIAM

        In this non-dissolution matter, defendant Stephan Debelle

Duplan appeals from the trial court's December 17, 2015 order

that: (1) denied his motion to reduce his child support obligation

for his son; (2) denied his motion to exercise vacation-parenting
time in France; and (3) ordered that defendant and son enroll in

reunification therapy in New Jersey, as a prerequisite to any

parenting time.      We affirm the order as it pertains to child

support, because defendant failed to comply with Rule 5:5-4(a) and

failed to demonstrate just cause for voluntarily reducing his

income.    We reverse the order relating to parenting time, as the

record lacks sufficient evidence supporting the court's conclusion

that defendant and son required therapy.

                                  I.

       We discern the following essential facts from the documentary

record, and brief testimony of defendant.      The parties separated

in May 2013 after a nine-year relationship.       They began living

together in 2005, and their son Louis1 was born in January 2007.

Plaintiff was a store manager.         Although he lacked a college

degree, defendant worked for Unilever as a security information

technology (IT) manager.      Defendant was a French citizen, but

lived in the United States since he was twenty-five.     His parents

lived in France, and the parties and Louis visited them there each

year.     Defendant was around fifty years old when the trial court

heard the matter.




1
    We utilize a pseudonym for the child, to protect his privacy.

                                  2                          A-2183-15T2
      The parties' relationship began to fray in 2011.                        Defendant

asserts plaintiff began a romance with a co-worker.                         Subsequent

efforts to repair the relationship did not succeed.                           In 2012,

defendant briefly traveled to French Polynesia to visit friends;

plaintiff declined to accompany him.

      In June 2013, a month after separating, the parties entered

into a consent order granting: joint legal custody to the parties;

primary residential custody to plaintiff; and parenting time to

defendant on Wednesday evenings for three hours and every other

weekend.      The    order   also    contemplated           international         travel,

stating:

           1. If father wishes to travel internationally
           with the minor child for vacation and
           visitation purposes he agrees to provide the
           mother with no less than twenty (20) days'
           notice. Father shall provide to the mother a
           detailed flight/travel itinerary, a valid
           destination location and a valid contact
           number. Child shall be returned to the mother
           no later than the Friday before school starts
           unless otherwise agreed upon.

The same day, the trial court set defendant's weekly child support

obligation at $218, plus $25 toward arrears, based on defendant's

gross weekly income of $1974 and plaintiff's of $1285.

      In the wake of the breakup, defendant suffered from depression

and   anxiety.       He   received    negative            warnings    about    his     job

performance    and   sensed   he     was       on   the    brink     of   being    fired.


                                           3                                      A-2183-15T2
Defendant    also   asserted    that      plaintiff    interfered    with     his

exercise of parenting time — although the record does not reflect

he made any effort to enforce his rights.

       In October 2013, when Louis was six-and-a-half years old,

defendant relocated to Bora Bora, French Polynesia.                Once there,

he decided to make a living as a self-employed photographer, which

was his father's profession.               His income dropped by roughly

seventy-five    percent.       At   the    hearing    on   his   child   support

modification motion, defendant testified he had no desire to work

in IT.    He explained that pay was low for IT jobs in Bora Bora,

and French labor laws prevented him from holding an IT job while

running his own photography business.

       Defendant remained troubled by the breakup. In emails, texts,

and on a website he created using plaintiff's name in the domain

name, he both lashed out at plaintiff and expressed his love for

her.     He posted photographs of her and her boyfriend on the

website, along with harsh criticisms of her. Defendant also posted

messages on the site addressed to his son.2                Plaintiff found the


2
    For example, one post stated:

            [Louis], I am so sorry I am no longer in your
            life today as I was over the past 7 years; I
            always meant well by you and your Mom. I hope
            perhaps one day your Mom will tell you our
            story and the choices she made. I tried to


                                       4                                 A-2183-15T2
website embarrassing, and alleged defendant used it to harass her.

Defendant maintained it was used as a means of communicating with

Louis, although the record does not include any evidence that

Louis viewed the website.

       The    record    also   does   not    fully     reflect   the    nature    of

defendant's      communications       with     Louis     after   he     relocated.

Defendant contended that plaintiff interfered with his ability to

speak    to    Louis.      Plaintiff        asserted    defendant      evaded    his

responsibilities to support his son financially.                    Although the

record is generally sparse, it does include communications from

plaintiff threatening to block defendant's contact with Louis.3

       Defendant's website was a point of contention between the

parties.      At one point, he took it down as a conciliatory gesture,

but later threatened to reactivate it, after a disagreement with


              keep our family together but life can take on
              different turns not always in the ways you
              wish. I love you very much, I miss you and
              carry you in my heart everyday. Your Dad
3
    For example, on February 11, 2015, plaintiff wrote:

              Over my dead body will you speak to [Louis].
              The courts will have to order it and put me
              in jail before I let you anywhere near him.
              You are obsessed with the break up still
              instead of repairing this and moving on with
              our lives and being the best parents possible
              to our son. Not until you are remotely close
              to being there will I allow [Louis] in your
              life.

                                        5                                  A-2183-15T2
plaintiff.   In March 2015, plaintiff responded by obtaining a

temporary restraining order (TRO) against defendant under the

Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35.

She alleged that his threat to restore the website and post more

writings and photos, constituted harassment.      The TRO barred

defendant from contacting Louis or having parenting time.        The

court entered an extended TRO on March 12, 2015, which no longer

prohibited contact with the child, but barred parenting time.

     With defendant appearing by telephone, the court conducted a

final restraining order (FRO) hearing in July 2015.4   However, the

hearing did not proceed beyond plaintiff's direct examination.5

In August 2015, the parties entered into a consent order governing

the website6 and defendant's access to Louis, and, in return,

plaintiff dismissed the complaint.



4
  In June, the court denied defendant's May 2015 appeal from the
extended TRO, concluding that an FRO hearing should be held
instead.
5
 In the course of reviewing defendant's prior history of domestic
violence, plaintiff recounted instances of name calling and also
alleged one incident in which defendant kicked her while she was
in the shower, causing a bruise. In subsequent motion practice,
defendant denied the incident took place.
6
  Defendant was to "remove from any website, computer, or other
internet device, any and all covered information relating to
[p]laintiff that might currently exist[,]" and was barred from
"posting any covered information relating to the [p]laintiff
. . . ."

                                6                           A-2183-15T2
     Regarding Louis, the parties acknowledged the importance of

fostering    a   relationship   between   defendant   and    his   son,

notwithstanding their geographical separation:

            11. IT IS FURTHER ORDERED that, since the
            welfare and best interests of the parties'
            minor child, [Louis], is an overriding
            consideration, the parties shall make every
            reasonable effort to maintain free access and
            unhampered contact between their child and the
            other parent and to foster a feeling of
            affection between [Louis] and the other
            parent.

     The parties agreed not to disparage each other, or attempt

to alienate the child from either parent:

            12. IT IS FURTHER ORDERED that neither parent
            shall do anything which shall estrange the
            child from the other parent or impair the
            natural development of the child's love and
            respect for each of the parents, or disparage
            the other parent or undermine the parental
            authority or discipline of the other's
            household. Neither parent shall use contact
            with the child as a means of obtaining
            information about the other parent.        The
            parties shall consult and cooperate with each
            other in substantial questions relating to
            religious upbringing, educational programs,
            significant changes in social environment, and
            health care of the child.

They also agreed that any communications between them would be by

email, and pertain only to Louis.

     Defendant was to be afforded parenting time through web and

telecommunication technologies such as Skype and Facetime.          The



                                  7                            A-2183-15T2
parties adopted a schedule for gradually increasing communications

between father and son:

          14. IT IS FURTHER ORDERED that, given the vast
          geographical distance between [Louis] and his
          father, the parties acknowledge and agree that
          while the father remains abroad, a comparable
          substitute for in-person weekly contact and
          communication between Defendant and his son
          shall include phone and Internet parenting
          time technologies. . . .

          15. IT IS FURTHER ORDERED that Defendant's
          initial communications with the parties' minor
          son shall progress in accordance with the
          following schedule:

          a. Week 1: Effective immediately upon the
          signing of this agreement, defendant shall
          commence with two weekly communications with
          the parties' son using any of the methods
          described in paragraph 14 above.

          b. Week 2: Defendant's communications with the
          parties' son shall increase to three times per
          week.

          c. Weeks 3 and 4: Defendant's communications
          with the parties' son shall increase to four
          times per week during the child's summer,
          school breaks and school holidays but limited
          to three times per week while the child is
          attending school.

               . . . .

          17. IT IS FURTHER ORDERED that the parties'
          minor child will at all times be free to
          contact Defendant whenever he wishes without
          any advance notice to either party.

          18. IT IS FURTHER ORDERED that following the
          conclusion of week four of the above
          communications schedule, the parties will

                                8                          A-2183-15T2
             collaborate and establish a reasonable and
             mutually acceptable physical parenting time
             agreement between Defendant and the parties'
             minor child.

The parties also addressed international travel:

             19. IT IS FURTHER ORDERED that if either
             parent wishes to travel internationally with
             the minor child for vacation and visitation
             purposes, the non-traveling parent agrees to
             sign any and all documents necessary to
             effectuate the issuance of a passport on
             behalf of the parties' minor child.       The
             traveling parent shall provide the other
             parent with no less than twenty (20) days
             advance notice, a detailed flight/travel
             itinerary, a valid destination location and a
             valid contact number.

The order states that "all other orders issued under the FD docket"

were to remain in full force and effect.

      Six    weeks   after   the   parties   signed       the   consent     order,

defendant's counsel contacted plaintiff7 to address "outstanding

issues" between her and defendant.           Noting that the "four weeks

of   'electronic'      parenting   time"   had    been    completed,      counsel

offered proposals regarding defendant's physical parenting time.

He asked that Louis spend Christmas in France with defendant, his

two other children, and his parents.             Counsel also proposed that

Louis spend his 2016 summer vacation with his father.                  Finally,

counsel     conveyed   defendant's   offer   to     pay    plaintiff      $500    as


7
  Apparently, defendant's counsel was informed that plaintiff was
no longer represented by counsel.

                                      9                                    A-2183-15T2
settlement of child support arrears.             No agreement was reached.

According to defense counsel, plaintiff, through her attorney,

stated there could be no unsupervised parenting time outside the

United States until a period of reunification therapy.

       On October 21, 2015, defendant filed his motion to permit

Louis to visit defendant in France, and to reduce child support.

In his supporting certification, defendant recounted details of

the parties' breakup, asserted plaintiff had previously interfered

with his ability to speak to Louis, and stated he had completed

the four weeks of progressively broadened communications.               He also

noted   plaintiff's     objection    to    his   plan    for   Louis   to   spend

Christmas in France with him and his family, and the summer in

Bora    Bora   with    him,   and   contended     that    paragraph    nineteen

authorized his parenting time with Louis in France.

       Regarding the child support reduction, defendant asserted he

moved to French Polynesia "to try and recover from the upheaval

in [his] life."       He said, "I only make about 20% of the money that

I was earning in the US on average."               He asserted the average

income in French Polynesia was $18,000; he had paid $16,000 of the




                                      10                                A-2183-15T2
$26,453   in   child   support   owed;8   but   he   could   not   continue

contributing this amount, given his current income of $432 a week.

       In opposition, plaintiff argued that defendant's request for

international parenting time was not in Louis's best interest.

She offered her version of the aftermath of the parties' breakup,

renewing prior allegations of domestic violence and harassment.

She also: denied ever interfering with defendant's ability to

speak to Louis; blamed defendant for his separation from his son;

and claimed he let days go by without contacting Louis, or sent

messages explaining that he could not talk because of work.              She

asserted defendant "refuses to accept the fact that our son will

need a considerable amount of time to adjust to our current

circumstances."    She contended that reunification therapy would

enable defendant to "build a happy and peaceful relationship with

our son[.]"    She argued that if defendant cared about Louis, "he

would not attempt to strip our son away from his mother, and

subject him to a foreign environment that he is not accustom[ed]

to."    She also stated she did not trust defendant would return

Louis back to the United States, if he were permitted to travel

abroad.



8
  According to plaintiff's appendix, as of October 27, 2015,
defendant owed plaintiff $12,782.98 in total arrears.


                                   11                               A-2183-15T2
     Plaintiff also contended defendant's psychiatric treatment

for depression disabled him from caring for his son.           She said his

"serious psychological issues" needed to be addressed before he

could   be    trusted   with   exercising   unsupervised    parenting    time

anywhere.      Plaintiff also opposed defendant's motion to reduce

child support, contending defendant has failed to demonstrate "a

permanent and substantial change in circumstances."

     In a cross-motion, plaintiff sought an order: compelling

defendant to participate in reunification therapy with Louis;

requiring him to undergo a psychological evaluation; and barring

him from both unsupervised parenting time and parenting time

abroad.      She also asserted that defendant failed to comply with

the August consent order pertaining to his website.9

     In      reply,   defendant   contended    he   was    Louis's   primary

caretaker when the parties lived together.          He noted that in the

domestic violence hearing, "[p]laintiff testified . . . that my

son has been asking questions that she cannot answer and that he



9
  Plaintiff contended that while the website was inactive, if
someone typed in the domain name, for a time, one would be
redirected to ashleymadison.com.     Thereafter, at the motion
hearing, plaintiff's counsel complained that a person would be
redirected to a photograph of plaintiff and her boyfriend.
Notably, plaintiff did not allege defendant had violated the non-
disparagement provision of the August consent order.



                                     12                              A-2183-15T2
needs his father."10     Defendant asserted that Louis "continually

expresses how much he misses me and his desire to visit me in Bora

Bora!"    Defendant contended he was deterred from visiting Louis

in the United States because of plaintiff's counsel's threat to

have him arrested, based on the child support arrears.

     Defendant appeared by telephone for the motion hearing on

December 17, 2015.       After a brief oral argument on the child

support   issue,   the   judge,   sua   sponte,   conducted   a    direct

examination of defendant, who was sworn.11         The judge elicited

testimony that defendant was not fired; instead, he voluntarily




10
  It is unclear whether the transcript of the domestic violence
hearing, over which a different judge presided, was presented to
the judge hearing defendant's motion and plaintiff's cross-motion.
11
   We express our disapproval of this procedure.     If the court
finds there are genuine disputes of material fact on a motion, it
may conduct a testimonial hearing. Isaacson v. Isaacson, 348 N.J.
Super. 560, 579 (App. Div.), certif. denied, 174 N.J. 364 (2002).
The court should notify counsel that testimony will be heard, so
they may prepare and secure the presence of witnesses. Counsel
also should in the first instance determine who to call as
witnesses, and to conduct direct and cross-examination. While the
court retains the authority to call and question witnesses,
N.J.R.E. 614, it should exercise it in an orderly fashion,
preserving parties' rights to conduct their own examination of
witnesses.   Cf. Franklin v. Sloskey, 385 N.J. Super. 534, 543
(App. Div. 2006). The court should exercise its authority with
restraint to avoid creating the impression that the court is
partisan to one side.    State v. O'Brien, 200 N.J. 520, 534-35
(2009); Ridgewood v. Sreel Inv. Corp., 28 N.J. 121, 132 (1958).


                                  13                              A-2183-15T2
quit his job, choosing to relocate to Bora Bora and pursue a living

in photography, rather than IT, as he had done for fifteen years.

       Regarding parenting time, defense counsel argued that the

four   weeks     of   gradually    increasing      electronic   communication

constituted reunification and that paragraph nineteen established

defendant's right to exercise parenting time internationally,

without    any    therapeutic      intervention.       Plaintiff's    counsel

disputed this interpretation of the four-weeks of communications,

and contended the parties agreed that additional parenting time

would be subject to further discussion and agreement.12

       Addressing the court on the parenting time issue, defendant

stated that Louis expressed his desire to visit him and defendant's

parents.   "[I]t was actually his interest to go to France to visit

my parents.      He is the one who brought it up. . . .          Then I asked

him if eventually he would like to come visit me and that is also

his interest to come visit me."            Defendant said he had recorded

the conversation.

       After   oral    argument,    the    trial    court:   denied   both    of

defendant's motions; ordered reunification therapy; denied the


12
  Plaintiff's counsel asserted, without any record support, that
defendant had not spoken to Louis in six months.       Although he
conceded he was not an expert, counsel argued that reunification
therapy for one or two months would not suffice, rather there "has
to be an extended period of time so this kid can get adjusted with
his father."

                                      14                               A-2183-15T2
requested    psychological     examination     of    defendant;      ordered

defendant to remove his website; and ordered payment of $20 a week

toward arrears.    In her oral decision regarding parenting time,

the judge highlighted the passage of time since defendant last

physically saw Louis and stated it was unclear how he would react

to seeing his father.    Therefore, she concluded that reunification

therapy was needed and that the court would be guided by the

recommendations    of   the   therapist   as   it   pertained   to    future

parenting time.

            As far as I'm concerned, the fact that this
            child does not have physical custody . . .
            with the father, physical, for two years is
            of significance to me. It's been a long time
            since he's seen you. . . .

            I'm going to allow you to have contact with
            your child but it's going to be in the United
            States initially and no one is saying that
            this child will never be permitted to go to
            France. No one is saying that this child will
            never be permitted to see the grandparents,
            absolutely not. . . .

                 I don't know how this child is going to
            react because I don't know this child. Mother
            has some concerns, you're saying, no big deal,
            he'll be fine. I don't know that. . . . So
            we're going to have reunification therapy.

                 He hasn't seen you in a long time and it
            would be nothing for you to be able to travel
            to the United States, spend a week with the
            child, liberal contact will occur, in - - you
            know, we're going to be guided by the
            therapist.   And when the child is ready to
            travel, I'll let him travel.

                                   15                                A-2183-15T2
         I'm not going to put a permanent ban on this
         child not being able to spend time with you
         but he hasn't seen you in a very long time and
         he's a young child, we're not talking about a
         15-year-old and what you would like for this
         Court to do is to allow this child to travel
         to either Bora Bora or to Europe right now,
         without seeing you in two years and frankly,
         that doesn't make sense to me. I think it's
         putting your wishes ahead of what may be right
         for the child.

         [(Emphasis added).]

    The trial court also acknowledged the parties' failure under

paragraph eighteen of the consent order to agree to reasonable

physical parenting time arrangements and explained that it based

its decision on Louis's best interests:

              There is no agreement, it was clear that
         [the parties] should have been in agreement
         because it says so in the Consent Order that
         the parties need to come up with a reasonable
         and mutual, acceptable, physical parenting
         time agreement. This is where the break down
         happens.    Paragraph 18, you're before me
         because you can't agree on how that should
         happen.

              My concern is for an eight-year-old child
         and he will be afforded the most protection.
         I will not allow the mother to manipulate and
         I also will not allow [defendant] to
         manipulate because in the long run this is
         about [Louis].

    Regarding child support, the judge stated:

         You have full capabilities of earning far more
         income than you're earning.     I do not care
         that you live in Bora Bora. What I care about

                               16                         A-2183-15T2
              is that you meet your financial obligations
              and I will not accept an argument saying I
              looked for five jobs and I can't find one,
              that's not going to fly with me . . . .

              [V]oluntarily is the key word here, you
              weren't laid off, that's a different standard,
              you left, voluntarily, but that doesn't mean
              that the child doesn't get the financial
              support that he deserves.

       The    trial     court's   order    required     defendant    to    provide

plaintiff thirty days' notice before seeking to exercise parenting

time   in     the   United   States.       Defendant    was   also   required     to

"cooperate with the reunification therapist prior to any parenting

time."      Plaintiff was ordered to select a therapist covered by her

insurance plan.

       Soon after entry of the court's order, defendant proposed,

with thirty days' notice, to see Louis in New Jersey in January

2016, under the supervision of a therapist, on defendant's way to

France.       But efforts to identify a therapist were unsuccessful,

because       of    issues   of   insurance     coverage,      and   therapists'

availability or willingness to take on the case.13

       This    appeal    followed.     Defendant       challenges    the   court's

parenting time ruling and the denial of the motion to modify child

support.      We consider first the parenting time issue.



13
  Without objection, the parties included correspondence between
counsel pertaining to their failed efforts to identify a therapist.

                                          17                               A-2183-15T2
                                            II.

                                            A.

     Notwithstanding       our        deferential         review   of    Family    Part

decisions, see Cesare v. Cesare, 154 N.J. 394, 413 (1998), we may

reverse if the trial court overlooks governing legal standards,

Gotlib v. Gotlib, 399 N.J. Super. 295, 309 (App. Div. 2008), or

enters an order that lacks evidential support.                     See MacKinnon v.

MacKinnon, 191 N.J. 240, 253-54 (2007) (stating a reviewing court

should uphold a trial court's fact findings if "supported by

adequate,    substantial       and     credible      evidence      on    the   record"

(internal quotation marks and citation omitted)).                         We apply an

expanded    scope   of    review       to    a    trial    court's      evaluation     of

underlying facts.        Id. at 254.         We also owe no special deference

to the trial court's legal determinations.                  Manalapan Realty, L.P.

v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

     We    review   de    novo    a    trial      court's    interpretation       of   a

contract.    Kieffer v. Best Buy, 205 N.J. 213, 222-23 (2011).                       The

courts     encourage     and     honor       parties'       consensual     agreements

regarding custody and parenting time, Slawinski v. Nicholas, 448

N.J. Super. 25, 32 (App. Div. 2016), and apply contract principles

of interpretation to such agreements.                     See Quinn v. Quinn, 225

N.J. 34, 45 (2016); Pacifico v. Pacifico, 190 N.J. 258, 266 (2007).

However, "the law grants particular leniency to agreements made

                                            18                                 A-2183-15T2
in the domestic arena, thus allowing judges greater discretion

when interpreting such agreements."   Pacifico, supra, 190 N.J. at

266 (internal quotation marks and citation omitted).       Although

custody agreements are encouraged and enforced, they are subject

to modification upon a change in circumstances, in the best

interest of the child.   See Quinn, supra, 225 N.J. at 46; Abouzahr

v. Matera-Abouzahr, 361 N.J. Super. 135, 152 (App. Div.), certif.

denied, 178 N.J. 34 (2003).

     We recently reviewed the burdens on a party seeking to modify

a consensual agreement on custody or parenting time:

          Following the procedural guidance set forth
          in Lepis, a party seeking modification must
          present evidence to establish a prima facie
          case of changed circumstances relating to the
          visitation. Lepis[ v. Lepis, 83 N.J. 139, 157
          (1980)]; R.K. v. F.K., 437 N.J. Super. 58, 61-
          62 (App. Div. 2014). But not any change in
          circumstance will suffice; rather, the changed
          circumstances must be such "as would warrant
          relief" from the provisions involved. Lepis,
          supra, 83 N.J. at 157.      Upon this initial
          showing, appropriate discovery shall proceed
          if warranted.   Ibid.    Our courts have long
          emphasized the need for a thorough examination
          of the merits of the movant's showing.     See
          Sheehan v. Sheehan, 51 N.J. Super. 276 (App.
          Div.), certif. denied, 28 N.J. 147 (1958).
          Moreover, the court shall hold a plenary
          hearing if genuine issues of material fact
          remain. Lepis, supra, 83 N.J. at 159.

          [Slawinski, supra, 448 N.J. Super. at 35.]




                                19                          A-2183-15T2
See also R.K., supra, 437 N.J. Super. at 62 (noting that Lepis

creates a two-step process, and that an applicant must first

demonstrate changed circumstances before the court should engage

in a best interests analysis); Abouzahr, supra, 361 N.J. Super.

at 152 ("party seeking a modification" bears the burden to show

change of circumstances).

                                          B.

     Applying       these    principles,          we    conclude        the     parties'

agreements did not directly entitle defendant to parenting time

over Christmas in France, or a summer vacation in Bora Bora, as

defendant    contends.        At    the    same    time,         it   did    not    impose

preconditions       on    defendant's      ability          to    exercise      physical

parenting time with Louis.           Requiring reunification therapy as a

precondition       of    physical     contact,         as    plaintiff        requested,

constituted a significant departure from the parties' agreements.

It also burdened defendant's rights to share in the parenting of

the child.     Cf. N.J.S.A. 9:2-4 (noting that parents have equal

rights to custody of child, which shall be determined based on

best interest analysis).

     In determining whether either parties' motions constituted a

modification under Lepis, we first examine the parties' two consent

orders.      The   June     2013    consent    order        entitled        defendant     to

parenting time every other weekend, Wednesday nights, and "[a]ny

                                          20                                       A-2183-15T2
additional parenting time [that] may be arranged and agreed upon

between   the    parties."       The     agreement     also   contemplated        that

defendant could travel internationally with Louis.                         It stated,

under the heading "VACATION TIME," that defendant would provide

twenty days' notice "[i]f father wishes to travel internationally

with the minor child for vacation and visitation purposes[,]" and

to return the child the Friday before school starts.                   However, the

agreement did not identify when such vacation or parenting time

would occur.

     Similarly,       the    August     2015   consent   order,      entered    after

defendant had been in Bora Bora for almost two years, did not

expressly entitle defendant to parenting time in France or Bora

Bora.     Rather,     it     reflected    the   parties'      lack    of    agreement

regarding physical parenting time between defendant and Louis.                       It

stated that, upon completion of the four weeks of increasing

telecommunication, "the parties will collaborate and establish a

reasonable      and   mutually        acceptable      physical    parenting       time

agreement    between        Defendant    and    the    parties'      minor    child."

Therefore, neither the 2013 nor the 2015 order explicitly granted

defendant an absolute right to travel with Louis internationally,

without plaintiff's approval.            As such, defendant's motion seeking

court orders requiring Louis to spend Christmas and the summer



                                         21                                   A-2183-15T2
with defendant constituted a modification of the parties' consent

orders.

     However, their agreements also did not impose conditions upon

defendant's physical contact with the child.             The 2015 order

expressly preserved the prior FD orders, which included the 2013

order to the extent not inconsistent.          Thus, nothing in the two

orders    authorized    imposing    therapy    as   a   precondition      of

defendant's exercise of parenting time. Consequently, plaintiff's

request   regarding    therapy   constituted    a   modification   of   the

party's agreements as well.

     Next, defendant's relocation to French Polynesia, as well as

his physical absence from his son for almost two years, constituted

a significant change in circumstances since the 2013 consent order,

such "as would warrant relief" from the provisions regarding

physical parenting time and international travel.             See Lepis,

supra, 83 N.J. at 157.           Thus, defendant bore the burden of

demonstrating that it was in Louis's best interest to travel to

France and spend time with his father and paternal grandparents,

as he had in years past.     As we discuss later in this opinion, we

conclude that the record supports a finding that it remained in

Louis's best interests to travel to France and be with his father.

     Nevertheless, defendant's geographical relocation alone did

not constitute a change relevant to his capacity to parent or the

                                   22                              A-2183-15T2
best interests of the child with respect to             parenting time,

regardless of location.     Thus, we are not satisfied that plaintiff

met   the   significantly   weightier   burden   of   demonstrating   the

necessity of imposing reunification therapy as a precondition to

any parenting time.    See Slawinski, supra, 448 N.J. Super. at 33-

34.

                                   C.

      The court's order compelling reunification therapy in New

Jersey as a precondition to any other parenting time suffers from

two flaws.     First, the order fails to define the goals of the

therapy.     Second, the order lacks sufficient evidential support

in the record.

      We begin with the simple question, what is "reunification

therapy"?    The term is not so clearly defined in our case law that

an order that does no more than prescribe it meets the basic

requirement of enforceability.         Cf. State v. Sommers Rendering

Co., 66 N.J. Super. 334, 342 (App. Div. 1961) (stating that a

court's injunction "should be reasonably specific, so that the

person enjoined may readily know what he must do or refrain from

doing."); see also 42 Am. Jur. 2d Injunctions § 260 (2010) (stating

that "[b]asic fairness" requires that "the terms of an injunction

should have sufficient clarity and specificity to allow the parties

to ascertain with reasonable certainty what is prohibited or

                                  23                             A-2183-15T2
required").   Indeed, the trial court itself was unsure what the

reunification therapy would involve in this case and, instead,

noted the extent and scope of the therapist's involvement would

depend on the therapist's own judgment:

              THE COURT:    I'm not going to tell a
         therapist how to do their job because there's
         a protocol.

               . . . .

              THE COURT: There are guidelines, they're
         licensed. There are -- I can't say you're not
         allowed to talk to the mother. Maybe the first
         visit should -- maybe they'll get the first
         visit will be with mom for 15 minutes and then
         they can call dad for 15 minutes.

               . . . .

              THE COURT: I don't know. But what I do
         know is the point of it is to have the father
         re-integrated into this child's life.       It
         would make no sense to me that is the point
         of the therapy, is to reunify, get dad back
         into this child's life where he can see the
         father, he can see the father in New York, he
         can see the father in Pennsylvania, he can see
         the father in New Jersey, I don't care but
         he's going to see the father in the United
         States. Okay.

              And most likely, the father will be asked
         to physically be present with the therapist
         the first time he comes in and maybe the
         therapist will say take him out for lunch and
         this and that for a few hours, bring him back
         to mom's house and then come back. How long
         are you going to stay?     I don't know, but
         that's why we have someone with a license that
         does know how to do this. And perhaps your
         client will be asked to come back again in

                               24                         A-2183-15T2
          three months or what not to the point where
          if this child is comfortable, there are no
          concerns, then mom's going to allow him to
          take a plane and go visit the grandparents
          with the dad, absolutely.

     Although our case law does not supply a definition, it appears

that reunification therapy is designed to treat a psychological

condition or dysfunctional family relationship, such as those

which arise from parental alienation or abuse.14    One author has

described it as follows:


14
  We also note that the Adoption and Safe Families Act of 1997,
42 U.S.C. § 629a(a)(7), defines "reunification services" in the
context of children removed from their homes and placed in a foster
home or child care institution.     Under the umbrella of family
reunification services, the Act identifies several distinct
services and activities:

          (i) Individual,      group,     and      family
          counseling.

          (ii) Inpatient, residential, or outpatient
          substance abuse treatment services.

          (iii) Mental health services.

          (iv) Assistance to address domestic violence.

          (v) Services designed to provide temporary
          child care and therapeutic services for
          families, including crisis nurseries.

          (vi) Peer-to-peer   mentoring   and   support
          groups for parents and primary caregivers.

          (vii) Services and activities designed      to
          facilitate access to and visitation         of
          children by parents and siblings.


                               25                           A-2183-15T2
            Reunification therapy occurs between the
            therapist and the family. The focus is
            threefold: tempering the hostilities of the
            alienating parent; assuring an emotional and
            safe environment for the children with both
            parents and significant others; and repairing
            the damaged relationships with the children.
            The term "reunification therapy" is becoming
            more common, although there are few detailed
            treatment   protocols   for  this   form   of
            treatment.

            [Douglas Darnall, The Psychosocial Treatment
            of Parental Alienation, 20 Child Adolescent
            Psychiatric Clinics N. Am. 479, 483 (2011).]

Other   authors   have     described        reunification    therapy    as    "an

intervention aimed at supporting a renewed relationship, usually

between a parent or caretaker and a child.              The intervention is

typically    designed    for   cases   of    polarization    or   estrangement

. . . ."     Lynne Kenney Markan and David K. Weinstock, Expanding

Forensically Informed Evaluations and Therapeutic Interventions

in Family Court, 43 Fam. Ct. Rev. 466, 471 (July 2005).                      This

therapy "generally consists of progressive interaction between a

child and parent or sibling that begins in the office of a

behavioral    health     professional       and   proceeds    with     step-wise




            (viii) Transportation to or from any of the
            services and activities described in this
            subparagraph.

            [42 U.S.C. § 629a(a)(7)(B).]


                                       26                                A-2183-15T2
approximations to the custody/parenting-time order at a rate that

supports the well-being of the child."15        Id. at 471-72.

     Applying these definitions, we discern insufficient support

in the record for the court's order of reunification therapy.          The

sole predicate of the court's order was its finding that defendant

and Louis had not had physical contact in over two years.           While

the separation of father and son is certainly significant, there

was no evidence or finding that Louis resisted seeing his father,

was angry at his father, or that he would suffer emotional or

psychological harm in spending time with him.       Nor does the record

support a finding that Louis or defendant suffered from any

emotional or psychological condition that warranted reunification

therapy before parenting time.16

     Plaintiff was required to establish the factual basis for

imposing   this   hurdle   before    allowing   defendant   to   exercise

physical contact with Louis.        However, neither party clearly set


15
   The authors stated that reunification therapy is also "useful
in a broad array of family law circumstances," but did not define
them. Id. at 471. Unlike the Darnall article, the authors do not
cite any learned authority or research in support of their
opinions.
16
   We reject plaintiff's argument that defendant's treated
depression, by itself, disabled him from exercising parenting
time.   In any event, the court did not rely upon defendant's
condition in ordering reunification therapy, nor was there any
indication that reunification therapy was designed to address
issues related to that condition.

                                    27                            A-2183-15T2
forth in any detail the nature of defendant's relationship with

Louis,     particularly    after   defendant      relocated.        Defendant

maintained he was the child's primary caregiver, but plaintiff

asserted the parties shared parenting duties.                Defendant also

asserted plaintiff interfered with his communication with Louis

after he relocated.       She denied that, but the record includes her

threats to block his communication.

     The    record   provides   little     evidence    regarding    how   Louis

reacted to his father's departure.            Furthermore, even if Louis

himself needed therapy to help cope with these new circumstances,

that does not necessarily trigger the need for "reunification

therapy" to repair or restore a damaged relationship with his

father.

     In    any   event,   plaintiff   presented    no    evidence   to    rebut

defendant's assertion that his son wanted to see him and his

parents.    While the preferences of a boy just a month short of his

ninth birthday should not be dispositive, his eagerness to see his

father should not have been dismissed out of hand.             See Lavene v.

Lavene, 148 N.J. Super. 267, 272 (App. Div.), certif. denied, 75

N.J. 28 (1977); N.J.S.A. 9:2-4.        Just as fear or resistance would

have tended to support plaintiff's position, the child's eagerness

to see his father was relevant and undermined plaintiff's assertion

that therapeutic intervention was needed.             Had the court harbored

                                      28                              A-2183-15T2
doubts about the child's attitude toward visiting his father and

family, or wished to explore the child's perspectives, the court

could have interviewed the child.   R. 5:8-6.   Alternatively, the

court could have ordered an independent examination of the child.

Instead, the court presumed, in the absence of evidence, that the

child's best interests lay in interposing a barrier to his physical

contact with his father.   In that, the court erred.

     However, based on the record before us, defendant met his

burden to establish that it was in Louis's best interests to travel

to France to visit his father over the Christmas holiday.          As

noted, Louis wanted to see his father and his father's parents.

The trip would allow Louis to strengthen his relationship with his

father, and preserve his ties to his father's family.    There was

also no evidence that the trip would be harmful.17   Louis would be

traveling to a familiar place, to visit his father and family

members.   Moreover, a trip to France could be scheduled to avoid



17
  There is no evidence that defendant disparaged the mother to the
child, except through the website, which the child may never have
viewed and was later taken down.      We are not satisfied that
defendant's past provocative comments on the website provide
grounds to prohibit him from spending time with his son,
particularly in light of his apparent compliance with the August
2015 non-disparagement provision.       The court may certainly
continue to restrain defendant from disparaging plaintiff during
parenting time and communications with his son.



                               29                           A-2183-15T2
interference with schooling and the details of the actual travel

could be ironed out in a way that accommodated Louis's needs.18

                                       III.

     Defendant's appeal of the court's order denying a reduction

in child support lacks merit. We note at the outset that defendant

failed    to   include   with    his     motion     a   current    and   past   case

information statement that would have set forth a complete picture

of his financial situation and how it changed.                    See R. 5:5-4(a).

That alone provides a basis for denying defendant's motion.

     In any event, defendant has failed to meet his burden to show

"such 'changed circumstances' as would warrant relief from the

support or maintenance provisions involved."                  Lepis, supra, 83

N.J. at 157.     "When the movant is seeking a modification of child

support, the guiding principle is the best interests of the

children."      Dolce v. Dolce, 383 N.J. Super. 11, 19 (App. Div.

2006) (internal quotation marks and citation omitted).                   "[W]hen a

parent,    without   just       cause,        is   voluntarily     unemployed      or

underemployed, income may be imputed to that parent to provide for

the child's needs."      Caplan v. Caplan, 182 N.J. 250, 268 (2005).




18
  Defendant had proposed that Louis travel with his step-siblings.
But, even if he did not, airlines are experienced in accommodating
unaccompanied minors.

                                         30                                 A-2183-15T2
      There is no question that defendant is underemployed.                    He

chose to switch professions, leaving IT for photography.                He also

chose to relocate to an area with fewer and less remunerative

opportunities than were available in New Jersey.                The dispositive

question is whether defendant did so with "just cause."               See ibid.

That was his burden to establish.

      There certainly are circumstances that would justify a parent

voluntarily reducing earnings, for example, where the job poses a

health risk to the parent or interferes with his ability to parent.

Cf. Lissner v. Marburger, 394 N.J. Super. 393, 404 (Ch. Div. 2007).

When an obligor has sought to reduce a spousal or child support

obligation because of an early retirement, the court has decided

"whether the advantage to the retiring [obligor] substantially

outweighs the disadvantage to the payee . . . ."           Deegan v. Deegan,

254   N.J.   Super.   350,   357-58   (App.      Div.   1992)    (reduction    of

alimony); see also Lissner, supra, 394 N.J. Super. at 404-05

(reduction of child support).19            The same essential balancing

should govern a reduction based on a voluntary career change.

      In   weighing   the    advantages    and   disadvantages,      the   court

should consider at least three factors:



19
  We recognize that the Legislature recently codified standards
for modifying alimony due to early retirement. N.J.S.A. 2A:34-
23(j)(2); L. 2014, c. 42, § 1.

                                      31                                A-2183-15T2
            (1) the benefits to the . . . parent, based
            on his or her age, health, timing, finances,
            assets, reasons for [career change] . . . ;
            (2) the impact on the child of reduced
            support, based on his or her needs, age,
            health, assets, and standard of living to
            which he or she has grown accustomed, and any
            proffered advantages to the child from the
            parent's [career change]; [and] (3) the
            fairness of the decision, based on the
            obligor's   motivation,   good   faith,   and
            voluntariness of the [career change] . . . .

            [Lissner, supra, 394 N.J. Super. at 405.]

The court should also be guided by the statutory factors governing

child support.     Id. at 401-02.20


20
     N.J.S.A. 2A:34-23(a) lists the following factors:

            (1)   Needs of the child;

            (2) Standard    of   living   and    economic
            circumstances of each parent;

            (3) All sources of income and assets of each
            parent;

            (4) Earning ability of each parent, including
            educational background, training, employment
            skills,     work     experience,     custodial
            responsibility for children including the cost
            of providing child care and the length of time
            and cost of each parent to obtain training or
            experience for appropriate employment;

            (5) Need and capacity of the child           for
            education, including higher education;

            (6) Age and health of the child and each
            parent;



                                  32                           A-2183-15T2
      Defendant contended that he needed a change, because of the

impact of his break-up with plaintiff. He said his job performance

suffered and he was on the brink of termination.           Assuming all

that was true, defendant still failed to establish that he was

compelled to move to Bora Bora, to abandon the IT profession

altogether, and to accept a seventy-five percent reduction in

income.   Nor did he establish that the benefits to him outweighed

the disadvantages to his son.

      Finally, Ibrahim v. Aziz, 402 N.J. Super. 205, 212 (App. Div.

2008), upon which defendant relies, does not compel a different

result.   In Ibrahim, we reversed a child support order predicated

on imputed New Jersey earnings, where the defendant was an Egyptian

citizen who did not earn any income while in the United States on

a   visitor's   visa.   Id.   at   209-12.    The   defendant   was   "not

voluntarily underemployed by virtue of leaving this State and

returning to Egypt."    Id. at 212.     By contrast, although defendant



           (7) Income, assets and earning ability of the
           child;

           (8) Responsibility of the parents for the
           court-ordered support of others;

           (9) Reasonable debts and liabilities of each
           child and parent; and

           (10) Any other factors the court may deem
           relevant.

                                   33                            A-2183-15T2
was a French citizen, he had lived and worked in the United States

since he was twenty-five and became a dual citizen of the United

States while this case was pending.

                                IV.

      We recognize that fifteen months have passed since the court

entered the order on appeal.   We are unaware of whether defendant

has exercised any physical parenting time during this period.             The

relationship   between   defendant    and   his   son,   and   the     son's

attachment and attitude toward his father may have deteriorated.

Alternatively, despite their physical separation, the relationship

may    have    strengthened    through       regular      contacts          by

telecommunications and other means.

      Nonetheless, based on the record before us, plaintiff failed

to meet her burden to establish the need for reunification therapy,

and defendant established that it was in Louis's best interests

to establish a schedule for physical parenting time with his

father.   Absent a persuasive showing of a change in circumstances

since entry of the order on appeal, the court should devise a

schedule for the father's physical parenting time.

      Affirmed in part; reversed in part, and remanded.        We do not

retain jurisdiction.




                                34                                   A-2183-15T2